DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1–6 are pending in the present application. Claims 1–2 have been amended whereas claims 3–6 remain original. (Note that claim 2 is labeled as “Original” but it has been amended).
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Response to Amendments
The amendments to claims 1, 7–9, and 14–16 filed on October 17th, 2016 are accepted.
The Specification objections for minor informalities are withdrawn.
The Drawing objections are maintained. 
The rejections of claims 1–3 under 35 U.S.C. 112(b) are withdrawn. However, claim 2

Response to Arguments
Applicant' s arguments on page 1 of the Remarks filed December 30th, 2021, with respect to the rejection of independent claim 1 under 35 USC §103(a) in view of Segona and Butchart, have been fully considered and are persuasive in view of the amended limitations.  Therefore, the rejections have been withdrawn.  However, upon further consideration, new grounds of rejection are made over Sigona, Butchart, and Boomgaard (see below). Although the amendment distinguishes over the prior art, it is considered a well known obvious function to have an integrated interface board to receive signals from rod position detectors.
Applicant has also neglected to amend the Drawings. As previously stated in sections 6–7 of the Non-Final, it is not possible to understand from the drawings what groups A–E refer to 
It is suggested to follow the indications from section 27 of the Non-Final Office action mailed on September 30th, 2021, namely, to combine the limitations from claim 4 into independent claim 1, or alternatively to combine the limitations of claim 2 and add further description regarding the avoidance interval limitations from claim 4, in order to distinguish over the prior art of record.

Claim Objections
The disclosure is objected to because of the following informalities:
Claims 1–6 are objected to because they lack indentation. For a long claim such as claim 4, it is helpful to see each limitation indented to aid in comprehension, and to distinguish one limitation from the other easily without needing to search for commas or semicolons. Please see the claim discussions below for examples on how to format.
Claim 2 recites “each group of a plurality of groups of measurement coils”. There is insufficient antecedence basis for this limitation because it should refer to the same groups of measurement coils of claim 1. It is suggested to modify both instances of these limitations to “[[a]] the plurality of groups of measurement coils”.
Claim 4  states, “a starting point and [[a]]an ending point of an avoidance interval that needs to be avoided …”- various minor grammar issues.
Appropriate correction is required.


Drawings
The Drawing of Figure 2 is objected to because it is not understood which is the primary coil and which is the auxiliary coil due to the fact they are superimposed on each other with no distinction. Both indicators appears to point to the same thing. It is suggested to emphasize one of the coils and provide a legend.
For the same reason of line superposition with no distinction, it is not possible to understand what the groups A, B, C, D, and E refer to. It is suggested to emphasize each of the groups in a different manner and provide a legend.  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Claim Rejections - 35 USC § 103
Claims 1–3 are rejected under 35 U.S.C. 103 as being unpatentable over Angelo Sigona*, US 20150369632 A1 (hereinafter “Sigona”) in view of Paul Butchart*, US 20170032855 A1 US 4668465 A (hereinafter “Boomgaard”). *previously cited	
Regarding claim 1, Sigona discloses a full-digital rod position measurement device, comprising: 
an excitation power supply and a universal signal processor (Fig. 13 processor 168; para. 47,167), wherein the excitation power supply provides a working power supply to primary coils of rod position detectors located within a containment (Fig. 11; para. 26, 73-76,152,163: “primary coils” 112 are wound about a core body to form the sensor/detector by using an alternating current power supply), 
wherein the universal signal processor collects signals output from the rod position detectors (para. 47,167: output signals are collected from different coils of the detectors), and the signals output from the rod position detectors comprise voltage signals of the primary coils (para. 167), voltage signals of measurement coils (para. 53,74,167: “secondary coils” 114 correspond to the measurement coils), and voltage signals of auxiliary coils of each group of the plurality of groups of auxiliary coils (Fig. 11; para. 166-167: “tertiary coils” 115 correspond to the auxiliary coils), 
wherein the universal signal processor processes the output signals from the rod position detectors according to a preset algorithm to compensate a variation of magnetic field strength of the rod position detectors, and simultaneously outputs control rod position signals (Fig. 12; para. 4,51,167: “The processor receives the voltage from the primary coil, secondary coil and tertiary coil and performs a compensation procedure”- compensation is done to compensate the output signals of the secondary measurement coils, and a position of a leadscrew on a control rod is output).

Butchart teaches a plurality of groups of measurement coils (Butchart Fig. 9; para. 77, 86-87). In addition, Butchart teaches measuring both current and voltage for a coil group (para. 86: “Additional accuracy and sensitivity may be gained by measuring the current from a coil group, at the routing wire 952, 964, 982, 994 for example, and calculating the phase relationship to the AC voltage at the same point”). 
It would have been obvious to one of ordinary skill to apply the known technique taught by Butchart of creating a plurality of groups of measurement coils, to the base apparatus of Sigona. According to Butchart para. 9, in this manner, large numbers of wires may be avoided, reducing time and complexity of handling the position indicators. Furthermore, according to para. 86, applying Butchart’s known technique of measuring current and calculating the phase relationship to the AC voltage provides a useful technique of calculating the position of the control rod.
Regarding an integrated interface board for collecting signals from the rod position detectors, it would have been obvious to one of ordinary skill to use an integrated interface board to collect signals, in view of Boomgaard (Figs. 2,5; col. 7 ll. 45 – col. 8 ll. 21). 
Boomgaard teaches a bus controller (Fig. 2 item 49) for collecting signals from detectors 21, corresponding to an integrated interface board, and in Fig. 5 teaches the interface board 95 receiving all of the rod measurement signals. Therefore, it is known in the art to use an integrated interface board, which would have helped to keep track of multiple signals in the same place, 

Regarding claim 2, Sigona modified by Butchart and Boomgaard discloses the full-digital rod position measurement device of claim 1, wherein the universal signal processor 
collects voltage signals of the auxiliary coils of the rod position detectors, collects current signals of the primary coils of the rod position detectors (Sigona Fig. 11; para. 166-167: primary and tertiary coil voltages are measured and transmitted, combined with Butchart para. 86 discussed in reference to claim 1), 
calculates voltage amplitudes of the auxiliary coils according to the voltage signals of the auxiliary coils (Sigona para. 167: tertiary/auxiliary coil measurements are transmitted for calculation and the processor calculates the voltage amplitudes independent of the temperature using the auxiliary coils), 
calculates voltage amplitudes of the primary coils according to the current signals of the primary coils (Butchart para. 86), 
calculates, for each group of a plurality of groups of measurement coils, a voltage amplitude of measurement coils of the respective group according to voltage signals of measurement coils of the respective group (Butchart para. 74-80: groups of coils may be coupled to each other in series to produce a single measurement. A voltage bus provides the voltage source to the group. Voltage signals for each group are then measured), and 
processes, for each group of the plurality of groups of measurement coils, the voltage signals of measurement coils of the respective group using the voltage amplitude of the auxiliary coils of the respective group or the current amplitude of the primary coils of the respective group (Sigona teaches using auxiliary coils to compensate a temperature-caused measurement fluctuation. When combined with Butchart’s teaching of groups, it would have been obvious to apply this to groups of coils), wherein the universal signal processor compares the processed voltage of measurement coils of the respective group with a preset threshold voltage to form a control rod position signal (Sigona Fig. 3, para. 120; Butchart Fig. 6, para. 59 and 62).
Regarding claim 3, Sigona modified by Butchart and Boomgaard discloses the full-digital rod position measurement device of claim 1, wherein the excitation power supply adopts an AC transformer (Sigona para. 121: an AC current is driven to the primary coils; Butchart para. 74: an AC voltage is supplied, it may be transformed to 72 volts.).

Allowable Subject Matter
Claims 4–6 are allowed (aside from claim objection informalities).  Please refer to the reasons provided in the Non-Final mailed on September 30th, 2021. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on 


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARLENE M. RITCHIE, reachable at telephone number (571) 272-4869. The examiner is normally available Monday - Friday 8:30 AM to 5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Jack W. Keith can be reached on 571-272-6878. The fax phone number for the organization where this application or proceeding is assigned is 571-273-4869.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 

/DARLENE M RITCHIE/
Primary Examiner, Art Unit 3646